DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 5/13/2022. It is noted that in the amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
Regarding to the claims, applicant has amended claims 1, 3, 5-7, 12-13 and 16-17 and canceled claims 2, 4 and 18. There is not any claim being added into the application. As amended, the pending claims are claims 1, 3, 5-17 and 19-20.
Response to Arguments
The amendments to the claims as provided in the amendment of 5/13/2022 and applicant's arguments provided in the mentioned amendment, pages 7-10, have been fully considered and yielded the following conclusions.
A) Regarding to Claim Interpretation, the amendments to the claims as provided in the amendment of 5/13/2022, and applicant’s arguments provided in the mentioned amendment, page 7, have been fully considered and are sufficient to overcome the Claim Interpretation to claims 1 and 2. However, the Claim Interpretation is now made to claims 7-9 and 11 which claims are now rejoined because claim 1 as amended is patentable with respect to the prior art.
B) Regarding to the rejections of claims 5-6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement as set forth in the office action of 2/24/2022, the amendments to the claims 5-6 as provided in the amendment of 5/13/2022, and applicant’s arguments provided in the mentioned amendment, pages 7-8, have been fully considered and are sufficient to overcome the rejection of claim 5 only. 
The rejection of claim 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement as set forth in the office action of 2/24/2022 is maintained in the present office action.
In the amendment of 5/13/2022, applicant has amended claim 6 so that the movable masks are supported to be rotatable about a rotational axis coincident with the optical axis, see claim 6 on lines 3-4. Such an amendment does not overcome the rejection because the movable masks are still supported to be rotatable about the optical axis. Applicant should note that the term “coincident” as defined by Dictionary means that --to occupy the same place in space, the same point or period of time or the same relative position--. With such definition then a rotational axis coincides to an optical axis means that the rotational axis is the same as the optical axis. It is the examiner’s opinion that the claim should be amended to recite that a rotational axis is parallel to the optical axis.
C) Regarding to the rejections of claims 1-6 and 12-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as set forth in the office action of 2/24/2022, the amendments to the claims as provided in the amendment of 5/13/2022, and applicant’s arguments provided in the mentioned amendment, pages 8-9, have been fully considered but the amendments to the claims raise 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as provided in the present office action.
D) Regarding to the rejection of claims 1, 13-14 and 16-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 10,877,256, hereafter, Pat. ‘256, in view of Suzuki et al (US Publication No. 2016/0048011) as set forth in the office action of 2/24/2022, the amendments to the claims as provided in the amendment of 5/13/2022, and applicant’s arguments provided in the mentioned amendment, page 9, have been fully considered and are sufficient to overcome the mentioned rejection.
However, the amendments to the claims raise new objections under rule 37 CFR 1.75 to claims 13 and 17 set forth in the present office action.
E) Regarding to the rejection of claims 1, 13-14 and 16-17 under 35 U.S.C. 103 as being obvious over Takahashi et al (WO 2016/158780, published on Oct. 06, 2016, submitted by applicant) in view of Suzuki et al (US Publication No. 2016/0048011) as set forth in the office action of 2/24/2022, the amendments to the claims as provided in the amendment of 5/13/2022, and applicant’s arguments provided in the mentioned amendment, pages 9-10, have been fully considered and are sufficient to overcome the mentioned rejection.
Election/Restrictions
5.	Claim 1 is allowable. The restriction requirement among Species (I)-(V), as set forth in the Office action mailed on 9/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species (I)-(V) is now withdrawn.  Claims 7-11 and 19-20, directed to Species (I) and (III)-(V) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
6.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
a) “an illumination-region restriction section” as recited in claim 7; 
b) “an illumination-position variable mechanism” as recited in each of claims 7 and 11; and
c) “optical connection mechanisms” as recited in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
9.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.       Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. In particular, the disclosure does not provide support for movable masks to be rotatable about a rotational axis coincident with the optical axis as recited in the feature thereof “the movable masks … the optical axis” (claim 6, lines 3-4).
Applicant should note that the optical axis of the objective optical system is named as “A”, see figure 10, for example, while the illumination optical system (6) is disposed around the objective optical system (5). The mask comprises a plurality of movable masks (6c2) wherein each movable mask (6c2) is rotated with respect to the fixed mask (6c1) about a (rotational) axis which is not the optical axis A of the objective optical system (5). 
Applicant should note that the term “coincident” as defined by Dictionary means that --to occupy the same place in space, the same point or period of time or the same relative position--. With such definition then a rotational axis coincides to an optical axis means that the rotational axis is the same as the optical axis. It is the examiner’s opinion that the claim should be amended to recite that a rotational axis is parallel to the optical axis.
11.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.       Claims 1, 3, and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is unclear about the feature thereof “an image of transmitted light through the sample” (line 5). What does applicant mean by the mentioned feature? Should the mentioned feature be changed to --an image of the sample provided by transmitted light through the sample-- or other technical terms to make the feature claimed?
b) Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because each of the features thereof “the illumination-region restricting section” (lines 3-4) and “the illumination-position variable mechanism” (line 7) lacks a proper antecedent basis.
c) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the illumination-position variable mechanism” (line 2) lacks a proper antecedent basis.
d) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Double Patenting
13.	Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The features recited in claim 13 are recited in its base claim 1 on line 9.
14.	Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The features recited in claim 17 are recited in its base claim 16 on line 10.
Allowable Subject Matter
15.	Claims 16 and 19-20 are allowed.
16.	Claims 1, 3, 5-12 and 14-15 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112 set forth in the present office action.
17.	The following is a statement of reasons for the indication of allowable subject matter:  
A) The observation device as recited in the independent claim 1 is allowable with respect to the prior art by the limitations regarding to a mask being movable in a direction perpendicular to the optical axis of an objective optical system for adjusting emission region of an illumination light as recited in each claim wherein the optical device comprises an illumination optical system and an objective optical system with structure as recited in the features thereof “an illumination optical system … an emission region” (claim 1, lines 2-16).
B) The observation device as recited in the independent claim 16 is allowable with respect to the prior art by the limitations regarding to a mask being movable in a direction perpendicular to the optical axis of an objective optical system for adjusting emission region of an illumination light as recited in each claim wherein the optical device comprises an illumination optical system and an objective optical system with structure as recited in the features thereof “an illumination optical system … an emission region” (claim 16, lines 2-14).
Conclusion
18.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
19.	The US Patent No. 11150,456 is cited of interest in that it discloses an observation device having an illumination optical system and an objective optical system wherein light from the illumination optical system reflects from a reflective surface disposed above a sample before incident on the sample.
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
21.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872